IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  : No. 509
                                        :
APPOINTMENT TO INTERBRANCH              : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL           :
AND ETHNIC FAIRNESS                     :


                                      ORDER

PER CURIAM
         AND NOW, this 10th day of December, 2018, Catherine L. Volponi, Esquire,

Allegheny County, is hereby appointed as a member of the Interbranch Commission for

Gender, Racial and Ethnic Fairness for a term of two years, commencing December 31,

2018.